DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claim 11 is new. Claim 4 is canceled. Claims 5-7 and 10 were previously canceled. Claims 1-3, 8-9, and 11 are pending.
Because claim 4 is canceled, the 35 USC 112(b) rejection on claim 4 is withdrawn.

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive, for reasons below.
Applicant' s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts that because KATSUKAWA only teaches a polyglycerin with four to seven alcoholic hydroxyl groups, KATSUKAWA fails to teach “polyglycerin (except a compound having 2 to 10 alcoholic hydroxyl groups, lactitol, and maltitol” (remarks at 5). This is not persuasive. As explained in more detail below, KATSUKAWA’s teachings are broader. KATSUKAWA teaches “trihydric or higher polyhydric alcohol” (para 0064; i.e., an alcohol with more than 3 OH groups) and polyglycerin with more OH groups than pentaglycerin (see para. 0064, the et cetera in “diglycerin, triglycerin, tetraglycerin, pentaglycerin, etc.”). Also as 

Restriction/Election
Applicants' attention is drawn to the fact that the instant claims are directed to at least two distinct inventions—a composition, represented by claims 1-3 and 11 (Group I), and a method, represented by claims 8-9 (Group II). The restriction requirement is not made at this time, however it may be imposed later if the claims are amended to introduce additional limitations to each invention, which would require an additional search in each Group of claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1, as amended, recites a composition comprising “at least one compound selected from polyglycerin (except a compound having 2 to 10 alcoholic hydroxy groups), lactitol, and maltitol.” The negative limitation—“polyglycerin (except a compound having 2 to 10 alcoholic hydroxyl groups)”—is not supported by the specification, for several reasons. 
First, the specification does not exclude any polyglycerin having 2 to 10 alcoholic hydroxyl groups. Applicant states that support for the amendment can be found in para. 0044 of the specification, but para. 0044 (reproduced below) does not discuss any exclusions:
[0044] The polyol used in the composition for surface treatment according to the present invention is not particularly limited as long as it is a compound having 2 or more alcoholic hydroxyl groups in the molecule. From the viewpoint of the formation of a hydrogen bond, the polyol is preferably at least one kind selected from a polyhydric alcohol and a saccharide. Further, in a case of using a compound with a low molecular weight as the polyol, a compound having 2 to 10 alcoholic hydroxyl groups is preferred. In a case of using a polymer compound as the polyol, the number of alcoholic hydroxyl groups is not limited as described above, but a polymer compound having a weight average molecular weight of 90 to 3000 is preferred. Specific examples of the polyhydric alcohol include glycol, glycerin, polyglycerin, and the like. Specific examples of the saccharide include lactitol, maltitol, mannitol, and the like.
Nothing in para. 0044 discloses that polyglycerin having 2 to 10 alcoholic hydroxyl groups would be excluded.
Second, applicant cites MPEP § 2173.05(i) (quoting “if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims”) for support, but this is also not persuasive. Para. 0044 does not recite the elements in the alternative. and the like” and “specific examples of the saccharide include lactitol, maltitol, mannitol, and the like.” Although para. 0044 discuses using “a compound with a low molecular weight” and “a polymer compound” as the polyol, the two categories of compound are not recited in the alternative; indeed, there’s potential overlap between them, because a polymer compound with low molecular weight (e.g., as low as 90) could belong to both categories.
Third, although the specification discloses using a polyglycerin manufactured by Daicel (model number PGL 40, see para. 0080), this specific and single example does not support the limitation of “polyglycerin (except a compound having 2 to 10 alcoholic hydroxyl groups),” which is a broader genus.
In sum, the negative limitation—“polyglycerin (except a compound having 2 to 10 alcoholic hydroxyl groups)”—is not supported and constitutes new matter.
Claim 11 recites “a weight average molecular weight of the polyglycerin is 2,981 or more.” Applicant cites para. 0080 for support, but para. 0080 states that the polyglycerin (model number PGL 40 manufactured by Daicel) has a weight average MW of 2,981. Para. 0080 does not support the limitation that the weight average MW is more than 2,981. And although para. 0044 states that “a polymer compound having a weight average molecular weight of 90 to 3000 is preferred,” the claimed range of “2,981 or more” is broader than the disclosed range of “90 to 3000.” See MPEP § 2163.05.III. Thus, the limitation that the polyglycerin has a weight average MW of “2,981 or more” constitutes new matter.
Claims 2-3 and 8-9 are rejected because they recite the composition of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over KATSUKAWA (Japanese Publication JP2010163608), in further view of KLIPP (US Publication 20140011359).
Regarding claim 1, KATSUKAWA teaches a composition for surface treatment (cleaning agent, abstract), comprising a polymer compound having a sulfonic acid (salt) group (para. 0019-20, 0026, 0031); at least one compound selected from polyglycerin (para. 0064) and sugar alcohols (para. 0064); and a dispersing medium (e.g., water, para. 0009, 0080-81).
KATSUKAWA teaches using a “trihydric or higher polyhydric alcohol” (para 0064), which means KATSUKAWA contemplates an alcohol with more than 3 OH groups. KATSUKAWA also teaches “diglycerin, triglycerin, tetraglycerin, pentaglycerin, etc.” (para. 
In the alternative, if a polyglycerin with more than 10 alcoholic hydroxyl groups is not clearly envisaged within the teachings of KATSUKAWA, it still would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KATSUKAWA’s composition to incorporate a polyglycerin with more than 10 alcoholic hydroxyl groups, with reasonable expectation of treating a substrate. It’s well known in the substrate-processing art to use a polyglycerin with more than 10 alcoholic hydroxyl groups in a post-CMP cleaning composition (see KLIPP at para. 0126, teaching nonaglycerin, decaglycerin, undecaglycerol and dodecaglycerol; KLIPP also teaches using maltitol and lactitol, para. 0125). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
The remaining limitation—wherein the composition for surface treatment is used for treating a surface of a polished object to be polished having a layer containing at least tungsten, and tetraethyl orthosilicate or silicon nitride—is interpreted as intended use, because it’s directed to the surface to be treated, without any limitation on the composition itself. Nonetheless, the composition as taught by KATSUKAWA alone (or by the combination of KATSUKAWA and KLIPP) can be used to treat a surface of a polished object to be polished (see KATSUKAWA at 
Regarding claim 2, KATSUKAWA alone or the combination of KATSUKAWA and KLIPP teaches the composition for surface treatment according to claim 1. KATSUKAWA teaches wherein a pH of the composition for surface treatment is acidic (para. 0081, pH can be 1-5).
Regarding claim 3, KATSUKAWA alone or the combination of KATSUKAWA and KLIPP teaches the composition for surface treatment according to claim 1. KATSUKAWA teaches wherein the polymer compound having a sulfonic acid (salt) group has a weight average molecular weight of 1,000 or more (para. 0019, 0025).
Regarding claim 8, KATSUKAWA alone or the combination of KATSUKAWA and KLIPP teaches a method for surface treatment (cleaning an electronic material, including a semiconductor substrate, para. 0087, 0094, 0118), comprising treating a surface of a polished object to be polished (cleaning after polishing to remove polishing debris, para. 0088-89) by using the composition for surface treatment according to claim 1 (using the cleaning agent, 0087, 0094, 0118).
Regarding claim 9, KATSUKAWA alone or the combination of KATSUKAWA and KLIPP teaches a method for producing a semiconductor substrate (manufacturing a semiconductor substrate, para. 0094), comprising treating a surface of a polished object to be polished by the method for surface treatment according to claim 8 (using the cleaning agent to clean semiconductor substrate, as explained above).

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KATSUKAWA (Japanese Publication JP2010163608), in further view of SAKANISHI (US Publication 20090104778).
Regarding claim 1, KATSUKAWA teaches a composition for surface treatment, comprising a polymer compound having a sulfonic acid (salt) group; at least one compound selected from polyglycerin and sugar alcohols; and a dispersing medium (as explained above). Also as explained above, it’s reasonably expected that a polyglycerin with more than 10 alcoholic hydroxyl groups would fall within the scope of KATSUKAWA’s teachings.
In the alternative, if a polyglycerin with more than 10 alcoholic hydroxyl groups is not clearly envisaged within the teachings of KATSUKAWA, it still would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KATSUKAWA’s composition to incorporate a polyglycerin with more than 10 alcoholic hydroxyl groups, with reasonable expectation of treating a substrate.
SAKANISHI teaches a composition for treating a substrate, just like KATSUKAWA. Thus SAKANISHI is analogous. SAKANISHI teaches a polyglycerol having the formula (I): RO—(C3H6O2)n—H (R can be hydrogen atom, para. 0009, 0019; see also para. 0028, disclosing HO—(C3H6O2)10—H and HO—(C3H6O2)20—H as examples). In other words, SAKANISH’s polyglycerol can have more than 10 alcoholic hydroxyl groups. SAKANISHI teaches that the polyglycerol of formula (I) is soluble in water (para. 0025) and has high dispersibility of abrasive in water (para. 0013, 0064), which can help remove abrasives and polished debris after polishing (para. 0013, 0064; see also para. 0008). Similarly, KATSUKAWA teaches using its composition for removing abrasives and polished debris after polishing (para. 0088-89; see also para. 0003-04). Because the polyglycerol of formula (I) (as taught by SAKANISHI) enhances the removal 
The remaining limitation—wherein the composition for surface treatment is used for treating a surface of a polished object to be polished having a layer containing at least tungsten, and tetraethyl orthosilicate or silicon nitride—is interpreted as intended use (as explained above). Nonetheless, the composition as taught by KATSUKAWA alone (or by the combination of KATSUKAWA and SAKANISHI) can be used to treat a surface of a polished semiconductor substrate (as explained above).
Regarding claim 11, the combination of KATSUKAWA and SAKANISHI teaches the composition for surface treatment according to claim 1. SAKANISHI teaches that the polyglycerol of formula (I) can have a weight-average molecular weight of 3000 (para. 0027), which falls within the claimed range of “2981 or more.”

Alternatively, Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over KATSUKAWA (Japanese Publication JP2010163608), in further view of LI (US Publication 20150018261).
Regarding claim 1, KATSUKAWA teaches a composition for surface treatment, comprising a polymer compound having a sulfonic acid (salt) group; at least one compound selected from polyglycerin and sugar alcohols; and a dispersing medium (as explained above).
Although KATSUKAWA does not explicitly teach using lactitol or maltitol as the sugar alcohol, it’s well known in the substrate-processing art to use lactitol or maltitol in a post-CMP cleaning composition (see LI at para. 0064, using lactitol or maltitol; LI also teaches using mannitol, just like KATSUKAWA). All the claimed elements were known in the prior art, and See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
The remaining limitation—wherein the composition for surface treatment is used for treating a surface of a polished object to be polished having a layer containing at least tungsten, and tetraethyl orthosilicate or silicon nitride—is interpreted as intended use (as explained above). Nonetheless, the composition as taught by the combination of KATSUKAWA and LI can be used to treat a polished semiconductor substrate (as explained above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714